AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                         for the
                                                      Middle District of North Carolina

                In the Matter of the Search of
         (Briefly describe the property to be searched
          or identify the person by name and address)                                       Case No, 1:20MJ277-1
 Information on Google Drives and all Google Account
  holdings associated with Alexander Treisman, that is
     stored at premises controlled by Google, LLC
    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identifi, the person or describe the
property to be searched and give its location):
  Information on Google Drives and all Google Account holdings associated with accounts held by Alexander Treisman,
  as further described in Attachment A.
located in the         Northern         District of         California           , there is now concealed (identifi, the
person or describe the property to be seized):
 See Attachment B.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               gf evidence of a crime;
                  Li contraband, fruits of crime, or other items illegally possessed;
                  in property designed for use, intended for use, or used in committing a crime;
                  13 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                                Offense Description
        U.S.C. § 924(b)                           Receipt or transport of a firearm or ammunition in interstate commerce with the
                                                  intent to commit a felony
        U.S.C. § 2252A(a)(5)(B)                   Receipt and/or possession of child pornography
          The application is based on these facts:
        See attached affidavit of FBI Special Agent Christopher McMaster


           vf   Continued on the attached sheet.
           GI Delayed notice of        days (give exact ending date if more than 30 days:                                   ) is requested under
              18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                                    /s/Christopher McMaster
                                                                                                        Applicant 's signature

                                                                                            Christopher McMaster, Special Agent, FBI
                                                                                                        Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                           telephone                                (specifi, reliable electronic means).


Date:             09/30/2020 8:32a.m.
                                                                                                            Judge's signature

City and state: Durham, North Carolina                                               Joe L. Webster, United States Magistrate Judge
                                                                                                        Printed name and title




                    Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 1 of 54
              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH
ALEXTHEBODACIOUS@GMAIL.COM,
ALEX.S.THEISS@GMAIL.COM,
GASMERTIME@GMAIL.COM,
DOGEBORGER@GMAIL.COM,             Case No. 1:20MJ277-1
MOPPYFLOPPER@GMAIL.COM,
ASDADSASDASDDASASDSDAA@GMAIL.COM,
AND GAMERCLUB9999@GMAIL.COM,
 THAT IS STORED AT PREMISES
CONTROLLED BY GOOGLE, LLC

                      AFFIDAVIT IN SUPPORT OF AN
                      APPLICATION UNDER RULE 41
                     FOR A WARRANT TO SEARCH AND
                                 SEIZE

      I, Christopher McMaster, being first duly sworn, hereby depose and

state as follows::


             INTRODUCTION AND AGENT BACKGROUND


      1.    1.       I make this affidavit in support of an application for a

search warrant for information associated with certain accounts that is

stored at premises controlled by Google LLC, an email provider

headquartered in Mountain View, CA. The information to be searched is

described in the following paragraphs and in Attachment A. This affidavit is

made in support of an application for a search warrant under 18 U.S.C. §§

2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require Google LLC, to disclose to




      Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 2 of 54
the government copies of the information (including the content of

communications) further described in Section I of Attachment B. Upon

receipt of the information described in Section I of Attachment B,

government-authorized persons will review that information to locate the

items described in Section II of Attachment B.


      2.    I am a Special Agent with the Federal Bureau of Investigation

(FBI), and have been since May 2019. I have been assigned to the Joint

Terrorism Task Force (JTTF) in the Charlotte Division of the FBI and am

primarily responsible for conducting counterterrorism investigations. I have

received training in conducting criminal and counterterrorism investigations,

searches and seizures, and effecting arrests. I have participated in

investigations that involved evidence derived from electronic media and

devices.


      3.    I have personally participated in the investigation of the offenses

discussed below. The facts and information contained in this affidavit are

based upon my personal knowledge, information obtained from federal and

state law enforcement officers, and information obtained from interviews and

analysis of reports. This affidavit is intended to show merely that there is

sufficient probable cause for the requested warrant and does not set forth all

of my knowledge about this matter.
                                       2




      Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 3 of 54
                                  JURISDICTION


      4.    This Court has jurisdiction to issue the requested warrant

because it is "a court of competent jurisdiction" as defined by 18 U.S.C. §

2711. 18 U.S.C. §§ 2703(a), (b)(1)(A), & (c)(1)(A). Specifically, the Court for

the Middle District of North Carolina is "a district court of the United States

...that has jurisdiction over the offense being investigated." 18 U.S.C. §

2711(3)(A)(i).

                                   DEFINITIONS

      7. The following definitions apply to this Affidavit and Attachment B to

      this Affidavit:

            a.    "Child Pornography" includes any visual depiction of

      sexually explicit conduct where (a) the production of the visual

      depiction involved the use of a minor engaged in sexually explicit

      conduct; (b) the visual depiction was a digital image, computer image,

      or computer-generated image that is, or is indistinguishable from, that

      of a minor engaged in sexually explicit conduct; or (c) the visual

      depiction has been created, adapted, or modified to appear that an




                                        3




      Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 4 of 54
identifiable minor is engaged in sexually explicit conduct. See 18

U.S.C. § 2256(8).

      b.      "Visual depictions" include undeveloped film and videotape,

and data stored on computer disk or by electronic means, which is

capable of conversion into a visual image. See 18 U.S.C. § 2256(5).

      c.      "Sexually explicit conduct" refers to actual or simulated (a)

sexual intercourse (including genital-genital, oral-genital, or oral-anal),

whether between persons of the same or opposite sex; (b) bestiality; (c)

masturbation; (d) sadistic or masochistic abuse; or (e) lascivious

exhibition of the genitals or pubic areas of any person. See 18 U.S.C. §

2256(2)(A).

      d.      "Internet Service Providers" or "ISPs" are commercial

organizations which provide individuals and businesses access to the

Internet. ISPs provide a range of functions for their customers,

including access to the Internet, web hosting, e-mail, remote storage,

and co-location of computers and other communications equipment.

ISPs can offer various means by which to access the Internet including

telephone based dial-up, broadband based access via a digital

subscriber line (DSL) or cable television, dedicated circuits, or satellite

based subscription. ISPs typically charge a fee based upon the type of

                                   4




Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 5 of 54
connection and volume of data, called bandwidth that the connection

supports. Many ISPs assign each subscriber an account name such as a

user name or screen name, an e-mail address, and an e-mail mailbox,

and the subscriber typically creates a password for the account. By

using a computer equipped with a telephone or cable modem, the

subscriber can establish communication with an ISP over a telephone

line or through a cable system, and can access the Internet by using his

or her account name and password.

      e.    "IP Address" or Internet Protocol address is a unique

numeric address used by computers on the Internet. An IP address

looks like a series of four numbers, each in the range 0-255, separated

by periods (e.g., 121.56.97.178). Every computer attached to the

Internet must be assigned an IP address so that Internet traffic sent

from and directed to that computer may be directed properly from its

source to its destination. Most Internet service providers control a

range of IP addresses. Some computers have static—that is, long-

term—IP addresses, while other computers have dynamic—that is,

frequently changed—IP addresses.

      f.    "Computer" refers to an electronic, magnetic, optical,

electrochemical, or other high speed data processing device performing

                                 5




Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 6 of 54
logical or storage functions, and includes any data storage facility or

communications facility directly related to or operating in conjunction

with such device. See 18 U.S.C. § 1030(e)(1).

      g.    "Storage Medium" means any physical object upon which

computer data can be recorded. Examples include hard disks, RAM,

floppy disks, flash memory, CD-ROMs, and other magnetic or optical

media.

      h.    "Computer hardware" consists of all equipment that can

receive, capture, collect, analyze, create, display, convert, store, conceal,

or transmit electronic, magnetic, or similar computer impulses or data.

Computer hardware includes any data-processing devices (including,

but not limited to, central processing units, internal and peripheral

storage devices such as fixed disks, external hard drives, floppy disk

drives and diskettes, and other memory storage devices); peripheral

input/output devices (including, but not limited to, keyboards, printers,

video display monitors, and related communications devices such as

cables and connections); as well as any devices, mechanisms, or parts




                                  6




Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 7 of 54
that can be used to restrict access to computer hardware (including, but

not limited to, physical keys and locks).

      i.    "Computer passwords and data security devices" consist of

information or items designed to restrict access to or hide computer

software, documentation, or data. Data security devices may consist of

hardware, software, or other programming code. A password (a string

of alpha-numeric characters) usually operates what might be termed a

digital key to "unlock" particular data security devices. Data security

hardware may include encryption devices, chips, and circuit boards.

Data security software of digital code may include programming code

that creates "test" keys or "hot" keys, which perform certain pre-set

security functions when touched. Data security software or code may

also encrypt, compress, hide, or "booby-trap" protected data to make it

inaccessible or unusable, as well as reverse the progress to restore it.

      j.    "Computer-related documentation" consists of written,

recorded, printed, or electronically stored material that explains or

illustrates how to configure or use computer hardware, computer

software, or other related items.

      k.    "Computer software" is digital information that can be

interpreted by a computer and any of its related components to direct

                                    7




Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 8 of 54
      the way it works. Computer software is stored in electronic, magnetic,

      or other digital form. It commonly includes programs to run operating

      systems, applications, and utilities.

            1.    "The Internet" is a global network of computers and other

      electronic devices that communicate with each other. Due to the

      structure of the Internet, connections between devices on the Internet

      often cross state and international borders, even when the devices

      communicating with each other are in the same state.

            m.    "Records" and "Information" includes all forms of creation

      or storage, including any form of computer or electronic storage (such

      as hard disks or other media that can store data); any handmade form

      (such as writing); any mechanical form (such as printing or typing); and

      any photographic form (such as microfilm, microfiche, prints, slides,

      negatives, videotapes, motion pictures, or photocopies).

                                PROBABLE CAUSE


      5.    Based on my training and experience and the facts as set forth in

this affidavit, there is probable cause to believe TREISMAN received a

firearm with the intent to commit a felony offense, in violation of Title 18,

U.S.C. § 924(b), knowingly provided false information in connection with the

acquisition of a firearm, in violation of Title 18, U.S.C. § 922(a)(6), and

                                        8




      Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 9 of 54
possessed child pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B), (the

"Target Offenses").


      6.    Specifically, TREISMAN used a false name to purchase a Kel-Tec

firearm, and he received and transported firearms and ammunition in

interstate commerce with the intent to commit an offense punishable by

imprisonment for a term exceeding one year.1 Additionally, a wireless




1 There is probable cause to believe that information maintained by Discord
contain evidence that would show that TREISMAN has planned, discussed
and/or intends to carry out a mass shooting or other targeted act of violence,
punishable under numerous United States criminal statutes and North
Carolina criminal statutes, including but not limited to the following: threats
against former Presidents and certain other persons, in violation of 18 U.S.
Code § 879; Congressional, Cabinet, and Supreme Court assassination,
kidnapping, and assault, in violation of 18 USC 351(c); felonious assault with
deadly weapon with intent to kill or inflicting serious bodily injury, a Class C
felony, in violation of North Carolina General Statute (NCGS) section 14-32;
assault inflicting serious bodily injury, a Class F felony, in violation of NCGS
section 14-32.4; murder in the second degree, a Class B1 felony, in violation
of NCGS section 14-17(b); and murder in the first degree, a Class A felony, in
violation of NCGS section 14-17(a). The act contemplated by TREISMAN is
similarly punishable in any state by imprisonment for a term exceeding one
year. Further, there is probable cause to believe that evidence related to his
unlawful purchase and transportation of firearms is also contained on those
devices. inflicting serious bodily injury, a Class C felony, in violation of North
Carolina General Statute (NCGS) section 14-32; assault inflicting serious
bodily injury, a Class F felony, in violation of NCGS section 14-32.4; murder
in the second degree, a Class B1 felony, in violation of NCGS section 14-17(b);
and murder in the first degree, a Class A felony, in violation of NCGS section
                                         9




      Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 10 of 54
telephone and other electronic storage devices belonging to TREISMAN were

reviewed by the FBI pursuant to search warrants and found to contain

evidence of child pornography.


       7.   Based upon my training and experience, those who possess

firearms unlawfully or for an unlawful purpose, often obtain or make

statements about the firearms by email or other electronic communications

applications by using computers and wireless telephones. Additionally, those

who receive and possess child pornography also do so using email, instant

messaging, or other electronic communications by using computers and

wireless telephones.


        KANNAPOLIS POLICE DEPARTMENT INVESTIGATION


   •   8.   On May 28, 2020 at approximately 11:00 a.m., KPD officers

responded to a report of an abandoned vehicle in the parking lot of the Fifth

Third Bank, 606 South Main Street, Kannapolis, North Carolina. Bank




14-17(a). The act contemplated by TREISMAN is similarly punishable in any
state by imprisonment for a term exceeding one year. Further, there is
probable cause to believe that evidence related to his unlawful purchase and
transportation of firearms is also contained on Discord.

                                      10




       Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 11 of 54
employees first noticed the vehicle in the parking lot around closing time on

May 27, 2020. No one was around the van at the time.


      9.    The KPD officers identified the abandoned vehicle as a white

Ford E350 van, bearing expired California license plate 8E43177. The

officers ran the license plate and obtained an associated Vehicle

Identification Number (VIN) but were unable to locate identifying

information about the registered owner. Further, the officers were unable to

confirm the VIN associated with the license plate matched the VIN on the

van because a parking pass covered the VIN plate.


     '10.   The KPD officers looked through the van windows to determine

whether anyone was inside the van and observed an AR-15 style rifle behind

the driver's seat; a box for a Taurus .380 handgun laying in the passenger

floorboard; a canister of Tannerite2; and a box of 5.56 caliber ammunition.

Officers then checked the van doors and found the back-right side door was

unlocked. Officers opened the van door to determine whether anyone was




2 Tannerite is a binary explosive often used by target shooters. Tannerite is
popular because it produces a loud bang and smoke when hit by a bullet.
Tannerite is legal to own and transport in its unmixed form.

                                      11




     Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 12 of 54
inside needing help. Officers did not find anyone but observed several gun

cases in the back of the van.


      11.   The bank branch manager signed a Property Owner Tow

Request, asking KPD to tow the van. The KPD officers initiated an inventory

search of the vehicle pursuant to KPD policy. The officers found several

firearms; books about survival, bomb making, improvised weapons, and

Islam; and a large amount of cash banded and sealed in bank bags, estimated

to be hundreds of thousands of dollars3.


      12.   The KPD officers terminated the inventory search; towed the van

to the KPD secure storage facility; and obtained a state search warrant for

the van. Pursuant to the state search warrant, the officers discovered the

following firearms in the van:


         a. Sig Sauer (Sig Sauer Inc, Exeter, NET USA) AR rifle, unknown

            caliber, unknown model, Serial Number (SN) 20J041880;




3 TREISMAN later told JTTF Investigators the cash was his inheritance from
his father. FBI agents confirmed through TREISMAN's mother that he
received a sizable inheritance. FBI agents spoke with employees of a bank in
Long Beach, California and confirmed TREISMAN withdrew the money in
cash on or about January 10, 2020.

                                      12




     Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 13 of 54
            b. Intratec 9mm Luger, model TEC-DC9, SN D125073;


            c. Lower AR receiver — Anderson Manufacturing, model AM-15,

               multi-caliber, SN 16195421;


            d. Kel-Tec Sub-2000, SN FTC43;


            e. A rifle marked ArchAngel (possibly a Ruger 10/22 rifle) .22

              caliber, SN 259-20969; and


            f. Russian Mosin Nagant M91/30, bolt action rifle, 7.62 x 54R (PW

              Arms Redmond, Washington), Russian SN RMN042789 (6622 on

              bolt and trigger well).


      13.     After the van was towed and KPD officers left, a bank employee

again contacted KPD. The employee reported that a white male (later

identified as TREISMAN) arrived at the Fifth Third Bank driving a green

Honda Accord, pulled into teller drive-through lane #2, and asked about his

white van being towed.


      14.     KPD officers responded to the bank and encountered TREISMAN

waiting in the green Honda in the drive-through teller lane. The officers

conducted a stop and ordered TREISMAN out of the Honda. While detained,

TREISMAN was asked by officers whether he had anything that would harm


                                         13




     Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 14 of 54
them. Later, TREISMAN made a spontaneous utterance in which he advised

that there was a gun in the Honda. A Cabarrus County Deputy K-9 handler

assessed the Honda with her explosive-trained K-9 and observed the K-9

exhibiting a strong change in behavior when being walked around the front of

the car. According to the handler, the strong change in behavior involved the

K-9's nostrils flaring, the dog breathing heavy, changing its posture, and

wanting to get on top of the hood of the Honda. According to the KPD report,

this alert indicated the possibility of explosives, but not necessarily, as the K-

9 was trained to sit when there was a positive alert


      15.   The Cabarrus County bomb squad arrived and examined the

Honda to determine whether explosive materials were present. Bomb tech

officers used a robot to open the vehicle's door and examine the interior, after

which they observed a handgun in the front of the vehicle, near the stereo

system. A bomb tech officer donned a bomb suit and continued examining the

vehicle. The bomb tech officer located a second handgun in a clothes hamper.

The bomb tech officers did not locate any explosive material in the Honda.


      16.   KPD officers obtained a state search warrant for the Honda and

seized the firearms. KPD officers identified the first firearm, found near the

stereo system, as a Taurus Spectrum .380 caliber, SN 1F039977. KPD officers

identified the second firearm, found inside the clothes hamper, as an Intratec
                                        14




     Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 15 of 54
9mm Luger Model AB-10, SN A050018.4 They also located TREISMAN's

wallet in the cupholder between the seats. In addition to other items, the

wallet contained the following, each with a photograph of TREISMAN:


            a. State of Washington Identification Card for Alexander Hillel

              TREISMAN, with date of birth December 19, 2000;


         b. State of California Driver License, for Alexander Hillel

              TREISMAN, with date of birth December 19, 2000; and


         c. State of Florida Driver License, for Alexander S. Theiss, with

              date of birth March 29, 1995.5


      17.     KPD officers arrested TREISMAN for carrying concealed

weapons. During a search incident to the arrest, KPD officers seized from



4 Dylan Klebold and Eric Harris carried out the shootings at Columbine High
School using an Intratec TEC-9, among other weapons. While the TEC-9 is
not illegal to own, the firearm is not designed for practical use, such as
concealed carry, accurate target shooting, or hunting. JTTF Investigators
have not determined TREISMAN purchased his TEC-9s because of their use
in the Columbine shootings; however, we note that TREISMAN owns not one,
but two of the firearms used in one of the most famous school shootings.

5 The Florida Driver License displayed a star in the upper right-hand corner
purporting to be Real ID compliant. JTTF Investigators contacted the Florida
Department of Law Enforcement and learned the Driver License is
counterfeit.

                                        15




     Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 16 of 54
TREISMAN a Samsung S9 wireless telephone, uniquely identified by IMEI

353306090607320, and associated with telephone number (206) 293-0658,

which had been in his right front pants pocket. The wireless telephone that

was seized incident to arrest was the subject of previously obtained federal

search warrants and is not included in the Devices that are the subject of this

affidavit.


      18.    KPD notified FBI agents and Task Force Officers with the FBI

Charlotte JTTF (hereafter "JTTF Investigators") of their investigation and

the arrest of TREISMAN.


                           INITIAL INTERVIEW

      19.    JTTF Investigators viewed via closed circuit television an

interview of TREISMAN conducted by KPD officers at KPD headquarters.

The officers issued Miranda warnings and TREISMAN waived his rights and

agreed to speak. During that interview, TREISMAN provided his telephone

number as (206) 293-0658. KPD officers asked TREISMAN about hand

drawings of swastikas, a plane crashing into a building, and destroyed

buildings, and the books found in his van. TREISMAN conveyed to the

interviewing officers that he had an interest in terrorist incidents and mass

shootings, and that he watched YouTube videos and read Wikipedia articles


                                       16




      Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 17 of 54
about such incidents. KPD officers also asked TREISMAN about his friends

and family. TREISMAN conveyed that many of his friends had recently

stopped interacting with him because of remarks and jokes he made in

reference to incidents such as mass shootings and the 9/11 terrorist attacks.

TREISMAN denied having an intent to harm anyone.


            JTTF INTERVIEW OF ALEXANDER TREISMAN


      20.   The next day, JTTF Investigators interviewed TREISMAN at the

Cabarrus County Jail. Prior to any questioning, the JTTF Investigators

presented and reviewed an Advice of Rights form with TREISMAN.

TREISMAN agreed to speak to the JTTF Investigators and signed the form,

waiving his rights. The JTTF Investigators then explained that lying to

federal agents is a crime and showed TREISMAN a copy of 18 U.S.C. § 1001.

TREISMAN initialed the copy of the statute indicating he understood. The

JTTF Investigators then stated they were not questioning TREISMAN

regarding any of the state charges but were concerned only with possible

terrorism. TREISMAN indicated he understood.




                                      17




     Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 18 of 54
      21.   The JTTF Investigators asked TREISMAN about international

travel. TREISMAN initially denied traveling internationally but later said he

traveled to Canada on vacation with his mother.6


      22.   TREISMAN admitted he had an interest in terrorism and reads

Wikipedia articles on the subject. He has lost friends because of his joking

about incidents such as 9/11.


      23.   TREISMAN stated that he plays video games, including first-

person shooter games, and he plays the video games and talks with people

using a computer rather than a gaming console, such as the Sony

PlayStation. Additionally, he stated that the gaming community idolizes

terrorist attacks, racism, and sexism. TREISMAN denied ever threatening to

harm anyone in "the real world."


      24.   TREISMAN previously lived in Seattle, Washington. He left

Seattle and traveled to Long Beach, California, and stayed there for a period

of weeks to obtain a driver's license. He said it was easier to obtain a driver



6A lease agreement in TREISMAN's van indicated he leased an apartment,
in or around 2017, in Montreal under the alias Theiss, as found on the
counterfeit Florida Driver License. JTTF Investigators have not determined
whether TREISMAN used the counterfeit Florida Driver License to lease the
apartment.

                                       18




     Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 19 of 54
license in California than in Washington. From California, TREISMAN

traveled across the United States to North Carolina over a period of about

five days. He stopped in Kansas and purchased two firearms. He stopped in

St. Louis, Missouri, and visited someone nicknamed "Gunter." TREISMAN

did not know Gunter's true name, and he could not recall Gunter's exact

telephone number but provided several digits. He traveled to New Hampshire

and purchased a firearm. He stopped in New York City, New York, and

visited the 9/11 Memorial. He traveled to West Virginia and purchased

another firearm. He then traveled through Virginia into North Carolina.

TREISMAN stopped in Fayetteville, North Carolina, and met up with

Gunter. TREISMAN and Gunter went to Range 56, an unguarded and

unmonitored range, and shot TREISMAN's firearms.


      25.   JTTF Investigators showed TREISMAN a comment posted to

Reddit, in or around the end of February 2020, by user "AlextheBodacious"

stating the following:


            How do I dox7 in sub rosa?




7 Based on my training and experience, I know that to "dox" someone is an
Internet-based practice where users search for and publish private
                                     19




      Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 20 of 54
            I keep dying and being called pedo8 and want to kill people in real

            life about it. How can I find the addresses of those I hate and

            execute them for their crimes?


      26.   TREISMAN said that Sub Rosa was a video game that he played.

Initially, he stated that he could not recall using the online alias

AlextheBodacious or posting the referenced statement above. Later in the

interview, JTTF Investigators again, directly asked TREISMAN if

AlextheBodacious was his Reddit user name. TREISMAN sat back and began

to affirmatively nod, but then stated he could not recall. Later, JTTF

Investigators asked TREISMAN what his intent was in making the

statement on Reddit. Despite claiming repeatedly that he [TREISMAN] could

not recall using the online alias or posting the statement, TREISMAN

replied, "Shock factor."


      27.   TREISMAN was asked if he used Reddit from his phone or from a

PC (i.e., a personal computer). In response he said he accessed Reddit using




information about an individual or organization with malicious intent. This
information can include true name, telephone number, and physical address.

8 Open source review of dictionary.com for the term "pedo" defines it as a
combining form meaning "child" used in the formation of compound words:
pedophilia. Pedophilia is defined as sexual desire in an adult for a child.

                                        20




      Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 21 of 54
a computer, and then he paused and added, "which I no longer have." When

asked what happened to the computer, TREISMAN said, "it got shut down"

and that "it got like a physical bug, like an actual cockroach, that ate through

the power cord." TREISMAN then said he bought a new computer.9


      28.   TREISMAN prepared a written statement denying an intent to

harm anyone and claiming all online threats were part of a persona.


      29.   JTTF Investigators then turned the interview to the firearms.

JTTF Investigators questioned TREISMAN about the Sig Sauer AR rifle (SN

20J041880). TREISMAN stated he purchased this firearm in New Hampshire

through a seller he met on Armslist.comm. TREISMAN stated he could not

recall if he accessed Armslist via a cell phone or computer. TREISMAN

stated he was pretty sure the seller was a resident of New Hampshire.

TREISMAN stated he met the seller in a parking lot to purchase the rifle for

$800, and it was a 5.56 caliber rifle. TREISMAN stated he could not



9 A damaged power cord, alone, would not render a computer inoperable or
irreparable.

10 Armslist.com is a classified advertisements website, accessible through a
web browser, for firearms and firearms accessories. Options on the website
allow buyers to search for sellers willing to ship or to sell in person. Not all
sellers who use the site are required to have an FFL and identifying the end
possessor in those purchases is very difficult.

                                       21




      Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 22 of 54
remember the seller's name. TREISMAN stated he was living in a hotel in

New Hampshire during the purchase of this firearm. TREISMAN stated he

bought this firearm in the past couple of weeks between California and now,

which he believed occurred between March 2020, and the present time.

TREISMAN stated he also had another upper" that he bought as a kit in

Seattle.


      30.   JTTF Investigators questioned TREISMAN about the Intratec 9

(Model AB-10, SN A050018). TREISMAN stated he bought it in Kansas off

Armslist. TREISMAN stated he purchased this firearm loaded, with a round

in the chamber, and that he bought it approximately last year or so.

TREISMAN did not remember the guy's name he bought it from.


      31.   JTTF Investigators questioned TREISMAN about the Kel-Tec

Sub-2000 (SN FTC43). TREISMAN originally stated he bought this firearm




"Per Title 27, Code of Federal Regulations, section 478.11, a firearm frame
or receiver is "What part of a firearm which provides housing for the
hammer, bolt or breechblock, and firing mechanism, and which is usually
threaded at its forward portion to receive the barrel." Some firearms are
constructed with receiver assemblies, which are split into an upper assembly
and a lower assembly, each housing different components. JTTF
Investigators determined TREISMAN possessed two upper assemblies, or
"receivers," and two lower assemblies, or "receivers," in his van.

                                      22




     Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 23 of 54
in Kansas, and then corrected himself that he purchased this firearm from a

home-based Federal Firearms Licensee (FFL) in Seattle, Washington.

TREISMAN told agents he bought some other guns in Kansas, but not this

one. TREISMAN told agents he bought this firearm off Armslist, but through

an FFL. TREISMAN stated, "I did a background check and everything and

came back clear, so." JTTF Investigators asked TREISMAN what

identification he used to purchase the firearm. TREISMAN responded, "I

don't recall." JTTF Investigators asked TREISMAN if he used the Florida

Driver License. TREISMAN responded, "No, not that I recall." JTTF

Investigators told TREISMAN that the FFL had a copy of TREISMAN's

counterfeit Florida Driver License and asked TREISMAN why he had a

different story than the FFL. TREISMAN told agents that he wasn't saying

that, he was just saying that he could not recall. JTTF Investigators had

obtained, prior to their interview of TREISMAN, a photocopy of the ATF

Form 4473 related to the purchase of the Kel-Tec Sub 2000 from an FFL in

Snoqualmie, Washington. The ATF Form 4473 lists the purchaser as

"Alexander NMN Theiss" with the date of birth of March 29, 1995. The name

Alexander Theiss, with the date of birth March 29, 1995, is consistent with

the false identification found in TREISMAN's wallet on May 28, 2020.




                                      23




     Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 24 of 54
      32.   JTTF Investigators questioned TREISMAN about the Taurus

Spectrum pistol (SN 1F039977). TREISMAN stated he bought this firearm

within the past couple of weeks in West Virginia from a seller he met on

Armslist. TREISMAN stated he thought it was brand new because the seller

sold it to him in the box with the manual for $200. TREISMAN told agents he

could not remember the seller's name or handle from Armslist.


               ADDITIONAL ONLINE INVESTIGATION


     33.    JTTF Investigators conducted online searches for the online

aliases used by TREISMAN, and located a comment posted "1 year ago" to

Reddit by user AlextheBodacious, believed to be TREISMAN:


     Toolhead, more like narcissistic bitch who cant take an insult and

     would die in the gaids of 25


     First post in 6 months


     But leme tell you FUCK toolhead!!! I hate him!!


     He dishes it out but he cant take it, I call him a mouse furry and a

     wagie cuck virgin and he bans me from his minecraft server! Im shook!

     I want to do a school shooting! What do I do, /b/?


     [emphasis added]

                                     24




     Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 25 of 54
      34.   JTTF Investigators also uncovered an iFunny12 account used by

user AlextheBodacious, believed to be TREISMAN, where he posted a

screenshot of a statement made by the Fraternal Order of Police regarding

the death of Brianna Taylor with the following comments with user

Hitchhiker00 on April 8, 2020:


      Hitchhiker00: It is quite possible the Molotov brigade is taking notes...


     AlextheBodacious: gonna hold a coup?


     Hitchhiker00: this is going to happen sooner or later, not a coup but the

     citizens will fight back when they cant stand it any more. If history is a

      guide. its coming.


     AlextheBodacious: well I am


     Hitchhiker00: Remember one thing. in a decision like this. you must be

     willing to sacrifice your life for justice. If you cannot do that, you aren't

      ready.




12 iFunny is a type of social media platform that has both a website and a
mobile application, on which users can post internet memes. A meme is
typically a humorous image, video, or piece of text that is copied and spread
by internet users. An iFunny user typically has a page on which that user can
post memes

                                       25




     Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 26 of 54
      AlextheBodacious: I was going to do a columbine for a while. I think it

      would be better to put it towards something more memorable


      Hitchhiker00: Don't harm the innocent. If you want to be remembered

      PROTECT the innocent. Turn your anger towards murders and those

      who understand it.


      AlextheBodacious: my hatred is for the complacent American people

      who will turn u in for their own satisfaction. But aside from former

      goals, my eyes are on the future. If anything I have to save bernie13

      while I can.


      35.   JTTF Investigators also uncovered an image posted on iFunny on

April 15, 2020 by user AlextheBodacious with the text, "should I kill joe

biden?" Analysis of returns received as a result of legal process served to

Chase Bank and Sprint Corporation for financial transaction and cell site

location data for TREISMAN's bank card and phone revealed TREISMAN

was in Wilmington, Delaware on May 3, 2020 and, on at least one occasion,




13Based off a review of TREISMAN's internet search history, online posts,
and online comments, "bernie" is believed to be Vermont Senator Bernie
Sanders. Sanders dropped out of the 2020 Presidential race on April 8, 2020.

                                      26




     Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 27 of 54
was within four miles of Joe Biden's residence at 1209 Barley Mill Rd

Wilmington, Delaware.


                  FBI INTERVIEW OF SHAWN ADAMS


      36.   JTTF Investigators conducted commercial database searches on

TREISMAN's last known address in Seattle, Washington, and identified

Shawn Adams, a resident of St. Louis, Missouri, as a possible associate. The

name "Shawn Adams" appears on a Green Dot prepaid Visa card that was

located in TREISMAN's wallet. Adams's telephone number substantially

matched the telephone number for Gunter provided by TREISMAN.


     37.    Investigators from the St. Louis Division of the FBI interviewed

Adams on May 30, 2020. Adams described TREISMAN as an outcast that

seemed to be driving around the country. Adams remained in contact with

TREISMAN even though he felt "put off' by TREISMAN's far right racist

comments and an apparent interest in mass shootings. TREISMAN made

many comments about "hating niggers" and talked of killing African

Americans. TREISMAN spoke about mass shootings in a positive way and

seemed interested in past known school shooters such as those at Columbine.


     38.    During the interview, Adams accessed his personal cellular

telephone and provided contact information, tag names, and other

                                     27




     Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 28 of 54
information associated with TREISMAN. Adams communicated with

TREISMAN with the following contact numbers and vanity names: phone

contact "Alex the Exterminator" at (206) 293-0658; and "Alex the Bodacious"

on the Steam gaming website.14


      39.   Adams told the agents that he first met TREISMAN in person on

March 31, 2020, when TREISMAN paid for him [Adams] to fly to Los

Angeles, California. They spent a few days driving around California and just

hanging out. TREISMAN was strange and made comments about shooting

homeless people. At one point, TREISMAN referred to shooting the homeless

as "taking out the trash." Adams noted that TREISMAN was extremely

interested in mass shootings.


      40.   While in Hollywood, California, Adams and TREISMAN were

hiking up a trail to the Hollywood sign that overlooks the city. TREISMAN

said, "Forty percent of murders go unsolved." Adams became more

uncomfortable and "put off' by TREISMAN. At one point during the trip,

TREISMAN went to his apartment to retrieve a 9mm handgun that he



14 Telephone number (206) 293-0658 is associated with the wireless phone
seized by KPD incident to TREISMAN's arrest. The Steam gaming user
name of "Alex the Bodacious" is the same user name referenced above in
association with the Reddit account of "AlextheBodacious."

                                     28




     Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 29 of 54
carried with him on the hike to the Hollywood sign. TREISMAN told Adams

that he [TREISMAN] would have definitely done a school shooting in Seattle

if he [TREISMAN] would not have left the city. TREISMAN did not give

specifics of a plan to carry out the threat.


      41.   In April 2020, Adams and TREISMAN went to an open-air gun

range somewhere near Fayetteville, North Carolina. Adams recalled seeing

three guns in TREISMAN's possession. They fired the three guns while at the

range. Adams described the guns as follows: an AR-style rifle .223; an AR-

style rifle with collapsible stock; and a 9mm handgun with Ruger magazines.

While TREISMAN was firing his weapons, he would call out the names of

well-known mass shooters, such as the Columbine shooters, as he pulled the

trigger. Adams tried to distance himself from TREISMAN after this trip.

TREISMAN was too "right wing" and racist.


      42.   Adams showed the interviewing agents his recent cellular text

messages with TREISMAN. Adams described one recent text message that

he [Adams] received from TREISMAN's phone (206) 293-0658,1-5 on May 25,

2020. TREISMAN's message said, "epic school shooting". Adams described




15 Telephone number (206) 293-0658 is associated with the wireless phone
seized by KPD incident to TREISMAN's arrest.

                                        29




      Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 30 of 54
this as a typical message that TREISMAN would send talking about school

shootings in a positive way.


                 FBI SEARCH OF TREISM_AN'S PHONE


      43.   On June 3, 2020, based on the forgoing information, the FBI

obtained a federal search and seizure warrant from the Honorable Joe L.

Webster, Magistrate Judge, U.S. District Court for the Middle District of

North Carolina, to forensically examine and search TREISMAN's Samsung

S9 wireless telephone, IMEI 353306090607320, associated with telephone

number (206) 293-0658 6 ("TREISMAN's phone"), for records related to

violations of Title 18 U.S.C. Section 924(b); that is receiving and transporting

firearms and ammunition in interstate commerce with the intent to commit a

felony offense and 18 U.S.C. U.S.C. § 922(a)(6) Knowingly providing false

information in the acquisition of a firearm. The warrant was served the

same day and the device was transported to the FBI Charlotte Field Office in

the Western District of North Carolina.




16 IMEI 353306090607320 and telephone number (206) 293-0658 are
associated with the wireless phone seized by KPD incident to TREISMAN's
arrest.

                                       30




     Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 31 of 54
      44.   On June 3, 2020, subsequent to the transport of TREISMAN's

phone to the FBI Charlotte Field Office, JTTF Investigators began examining

the content of the device, pursuant to the federal search warrant. As a result,

the JTTF Investigators uncovered numerous videos and files, to include

videos of the New Zealand Mosque shooting, online searches from April 4,

2020 to April 30, 2020 for "sam woodward17," "background checks required for

public sales," and a downloaded file from armslist.com titled "Fayetteville-

north-carolina-shotguns-for-sale-trade". The device also contained a video

recorded on April 23, 2020 of an airplane at an airport behind a chain-link

fence, where TREISMAN is heard saying, "Now I'm not saying you should,

I'm just saying you could, hypothetically, cut right through the chain link

fence and make your way right onto that airplane right there. Hijack it and

fly it into a building. Now should you? No. But admittedly that would be

fucking awesome, and if you can you definitely shou-, urn, well, well yeah."


      45.   JTTF Investigators also uncovered multiple online searches from

TREISMAN's phone that occurred from April 17, 2020 to May 17, 2020 for




17 Sam Woodward, in 2018, murdered a 19-year-old in Orange County,
California, stabbing him 20 times. Woodward was a member of the neo-Nazi
group Atomwaffen

                                      31




     Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 32 of 54
"joe biden," "joe biden house," "1209 barley mill rd wilmington18," and "does

the vp get secret service for life".


      46.    Additional evidentiary items obtained from TREISMAN's phone

is a "Note" stored in the phone on or about October 15, 2019, which displays

the following text:


      That being said, the satisfaction of it justifies anything else. I hate

      crikens and normies and karens so much it makes it worth it to go

      through with it. So heres my plan: on christmas or black friday, go to

      the mall food court with worktunes (great bass), a respirator (if teargas

      is used) and a weapon of choice (i like the ab-10, its concealable and

      comes with a 30 rounder by default, though everyone chooses the ar15,

      im not saying its normie, just overused).


      47.    Regarding "the ab-10" as "a weapon of choice" in the "plan"

quoted above, KPD officers found an Intratec 9mm Luger Model AB-10, SN

A050018, in a clothes hamper, in the Honda driven by TREISMAN when he

was encountered at the Fifth Third Bank in Kannapolis, North Carolina on




18 1209 Barley Mill Rd Wilmington, Delaware is a publicly known residence
for Joe Biden.

                                        32




      Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 33 of 54
May 28, 2020. Additionally, TREISMAN stated in an interview with JTTF

Investigators the next day that he bought the AB-10 in Kansas off Armslist.

TREISMAN stated he purchased this firearm loaded, with a round in the

chamber, and that he bought it approximately last year or so.


      48.   An additional search of TREISMAN's phone conducted by FBI

Violent Crimes Against Children Investigators on June 4, 2020 pursuit to a

federal search warrant that identified hundreds of images and videos

appearing to be sexually explicit images of minors, evidence of violation of

Title 18 U.S.C. § 2252A(a)(5)(B), possession of child pornography.


               FBI SEARCH OF TREISMAN'S OTHER DEVICES

      49.   On July 13, 2020, the FBI obtained a federal search and seizure

warrant from the Honorable Joi Elizabeth Peake, Magistrate Judge, U.S.

District Court for the Middle District of North Carolina, to forensically

examine and search TREISMAN's electronic data storage media, including

computers, a wireless telephone, a camera, hard drives, USB drives, and SD

memory cards for material related to violations of 18 U.S.C. § 2252A. On

June 17, 2020, a search of the Lenovo IdeaPad 320 laptop computer by the

Charlotte FBI Violent Crimes Against Children Investigators identified

potential material relating to violations of Title 18, U.S.C. § 924(b) and

requested the material be reviewed by Charlotte FBI JTTF Investigators.
                                       33




      Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 34 of 54
      50.      A review of the material revealed a screenshot taken on May 16,

2020 of a note written in Notepad19. The note was a list that contained the

following:


      fridge


      field


               go out and see things you wouldn't see from google maps. What

      kind of gate is there?


      Routes


      instances


               think of every scenario




      get everything set up


      execute




19 Notepad is an application that comes preloaded on most computers and
laptops that run the Microsoft Windows operating system. The application
allows for a user to type and save text.

                                         34




     Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 35 of 54
      51.   JTTF Investigators determined the observed image was

consistent with a surveillance and attack plan connected to a possible threat

against Joe Biden or other targeted act of violence and was evidence of a

violation of Title U.S.C. § 924(b) and was consistent with other evidentiary

items discovered during the course of the investigation.

      52.   During the search of the Seagate Pipeline 500 GB hard dive,

JTTF Investigators uncovered a document appearing to have been authored

by TREISMAN, titled "A Guide to Mass Shooting," which contained an

opening paragraph and the outline of three chapters: Reasoning, Preparation,

and Showdown.

      53.   Additionally, JTTF Investigators discovered a Google Chrome

•browser file on the Seagate Pipeline 500 GB hard drive that showed

TREISMAN viewed the website

https://fakeidvenders.com/assets/js/jquery.scrollTo.min.js2°.




2° Fakeidvenders.com is a website that connects individuals interested in
obtaining fake identification with individuals who produce fake
identification. There is also a message forum to discuss topics relating to fake
identification.

                                       35




      Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 36 of 54
      54.   Violent Crimes Against Children Investigators discovered 1248

videos and 6721 images consistent with the statutory definition of child

pornography found on nine of TREISMAN's electronic devices.

                          ATTRIBUTION OF EMAILS

      55.   The email, Alex.S.Theiss@gmail.com, was discovered on a rental

agreement for an apartment in Quebec, Canada with the name of Alex

Theiss, a known alias of TREISMAN, as the person leasing the apartment.

The rental agreement was found during KPD's search of TREISMAN's van.

Legal process returns from Armlist.com show TREISMAN used

Alex.S.Theiss@gmail.com account to register for a Armslist.com account and

began using the account on 5/21/2018. TREISMAN used Armslist.com to

acquire multiple guns found in his possession, including a Kel-Tec Sub 2000

purchased using a fake Florida driver's license under the alias Alex Theiss on

6/7/2018.

      56.   The email, gasmertime@gmail.com, was discovered on

TREISMAN's Seagate Pipeline 500 GB hard drive. A screenshot found on the

hard drive from 01/01/2020 showed an open web browser that contained an

image consistent with the definition of child pornography with web address

jwzzevnbrietxx7e4nqmfv73mre7rjok6nktidduppjcei6xr75aybyd.onion/SPAM/r

es/14904.html. In my training and experience, I know this address is

                                      36




     Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 37 of 54
consistent with a dark web address accessed through T0R21. The screenshot

also revealed another tab open on the browser for the email inbox of
Clgasmerti...," which FBI investigators believe is gasmertime@gmail.com. In

my training and experience, I know individuals who view or possess child

pornography may save those images and distribute them using email

accounts or other electronic communication applications.

      57.   The email, gasmertime@gmail.com, was also discovered in an

achieved Gmail file on TREISMAN's Seagate Pipeline 500 GB hard drive

indicating he used the email address to register for an additional account

with Discord.

      58.   The email, alexthebodacious@gmail.com, was discovered on an

application for U.S. Post Office Box service agreement bearing the name

Alexander H. TREISMAN found during KPD's search of TREISMAN's van.

Alexthebodacious@gmail.com was also listed as TREISMAN's email on his

current U.S Passport.




21 TOR, which stands for "The Onion Router," is a free and open-source
software for enabling anonymous communication accomplished through
encryption and various IP address routing techniques. Use of TOR or similar
onion router software is often required to access the dark web.

                                      37




     Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 38 of 54
      59.     Legal process returns from Armlist.com show TREISMAN also

maintained an account using alexthebodacious@gmail.com last used on

5/12/2020.

      60.     Forensic analysis of TREISMAN's ZTE Cell phone by FBI

investigators found one image consistent with the statutory definition of child

pornography with a file path showing it was downloaded to the phone on

12/14/2018 and uploaded to a Google drive associated with

alexthebodiacious@gmail.com on 1/10/2018. A file path associated with the

image also shows the image was uploaded to floppymopper@gmail.com on an

unknown date.

     61.      Legal process returns for TREISMAN's known Discord account

showed a listed email address of alexthebodacious@gmail.com registered on

11/12/2017.

     62.      An interview with an online associate of TREISMAN revealed

TREISMAN was active on Discord and used Discord user name's Flippy

Mapper, Thanos Car, and Mikey Kosterello. He/she also knew TREISMAN

used the user names Alex Theiss, Alex the Bodacious, and Alex T for other

applications and email accounts. He/she had seen videos and screen captures

of TREISMAN attempting to upload child pornography onto Discord. He/she

also saw pictures of an AR-15 and Tec-9 posted by TREISMAN on Discord.

                                      38




     Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 39 of 54
He/she also observed several outbursts by TREISMAN in Discord where

TREISMAN would say, "What if I just shot up a Wal-Mart?" or a similar

violent phrase on several occasions.

      63.   An interview with an additional online associate of TREISMAN

who played Sub Rosa and was active on Discord stated TREISMAN had been

banned multiple times from Discord channels, but would rejoin using

different accounts. I know that in order to create a Discord account, a user

must provide a unique email address that is not linked to an existing

account. JTTF investigators believe TREISMAN used multiple email address

to create multiple Discord accounts.

      64.   During the review of the Seagate Pipeline 500 GB hard drive, a

Chrome browser file linked to Gmail containing the file information

"MergedPersonSourceOp" was found with the Gmail accounts

gasmertime@gmail.com, dogeborger@gmail.com, moppyflopper@gmail.corn,

asdadsasdasddasasdsdaa@gmail.com, and gamerclub9999@gmail.com. Based

off my training and experience, I know it is possible to link multiple Google

accounts all used by the same user, which allows files and information to be

moved from one account to another.

      65.   For the violation of 18 U.S.C. § 924 (b) and 18 U.S.C. § 922(a)(6),

it is reasonable to believe that messages or transactions regarding weapons

                                       39




      Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 40 of 54
purchases or false identification could be on the previously referenced

accounts from 5/21/2018 to the date of TREISMAN's arrest on 5/28/2020.

         66.   For the violation of 18 U.S.C. § 2252A(a)(5)(B), it is reasonable to

believe that child pornography was sent, received, or otherwise stored on the

previously referenced accounts from 1/10/2018 to the date of TREISMAN's

arrest on 5/28/2020.

         BACKGROUND CONCERNING GOOGLE ACCOUNT SERVICES

         67.   In my training and experience, I have learned that Google LLC

provides a variety of on-line services, including electronic mail ("email")

access, voice, online chatting, and messaging to the public. Google LLC's

online messaging app is known as "Google Hangouts," and is a message

exchange platform which allows the sharing of messages, images and video.

It is available on the internet and as a mobile application. Images,

communication, and video are stored in Google Hangouts and can be shared

privately with other users having Google accounts. In essence, Google

Hangouts provides a platform for individuals to communicate with each

other.

         68.   Google Photos is a photo sharing and storage service developed

by Google and is available both on the internet via website and as a mobile

application. Google Photos gives users free unlimited storage space for

                                          40




      Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 41 of 54
photos and videos, under certain conditions, described below. Google Photos

can be configured to sync photos and videos taken with a user's camera to a

user's Google Photo account

      69.     I know from research and testing that Google Hangouts, Google

Drive and Google Photos are complementary parts of the same Google

services account that are all associated with a Google Account. Photos and

videos are stored on a user's Google account's storage space with each account

having 15 gigabytes (GB) of free storage, with the option to purchase

additional storage space. Files uploaded to a user's Google account via

Google Drive count against the 15 GB quota. Files uploaded via Google

Photos do NOT count against the account's quota as long as they are

uploaded as "High Quality" (Google's term). Google advertises that

images/videos uploaded as "High Quality" get an unlimited amount of storage

space. Images/videos uploaded in "Original Quality" (Google's term) DO

count against the account's quota. The difference between "High Quality"

and "Original Quality" has to do with the amount of compression applied to a

file, which affects the file's size.

      70.    I know from knowledge and experience that, by default, the

Google Photos mobile application is configured to automatically transfer and

store graphics files created on the mobile device to the Google Photos service

                                       41




      Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 42 of 54
associated with the Google account. Users also have the option to manually

transfer files between Google Photos and Google Drive.

      71.   Google LLC allows subscribers to obtain email accounts and

Google Drive storage space at the domain name @GMAIL.COM, like the

email accounts listed in Attachment A. Subscribers obtain an account by

registering with Google LLC. During the registration process, Google LLC

asks subscribers to provide basic personal information. Therefore, the

computers of Google LLC are likely to contain stored electronic

communications (including retrieved and unretrieved email for Google LLC

subscribers) and information concerning subscribers and their use of Google

LLC services, such as account access information, email transaction

information, and account application information. In my training and

experience, such information may constitute evidence of the crimes under

investigation because the information can be used to identify the account's

user or users.

      72.   In general, files that are transferred to a Google Drive or Google

Photos account are stored in the subscriber's storage space on Google LLC

servers until the subscriber deletes the data. If the subscriber does not delete

files, they can remain on Google LLC servers indefinitely. Even if the




                                       42




      Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 43 of 54
subscriber deletes files, they may continue to be available on Google LLC's

servers for a certain period of time.

      73.    A Google LLC subscriber can also store with the provider files in

addition to emails, such as address books, contact or buddy lists, calendar

data, pictures, notes (other than ones attached to emails), and other files, on

servers maintained and/or owned by Google LLC. In my training and

experience, evidence of who was using an email account may be found in

address books, contact or buddy lists, email in the account, and attachments

to emails, including pictures and files.

      74.   In my training and experience, email providers generally ask

their subscribers to provide certain personal identifying information when

registering for an email account. Such information can include the

subscriber's full name, physical address, telephone numbers and other

identifiers, alternative email addresses, and, for paying subscribers, means

and source of payment (including any credit or bank account number). In my

training and experience, such information may constitute evidence of the

crimes under investigation because the information can be used to identify

the account's user or users. Based on my training and my experience, I know




                                        43




      Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 44 of 54
that, even if subscribers insert false information to conceal their identity, this

information often provides clues to their identity, location, or illicit activities.

      75.    In my training and experience, email providers typically retain

certain transactional information about the creation and use of each account

on their systems. This information can include the date on which the account

was created, the length of service, records of log-in (i.e., session) times and

durations, the types of service utilized, the status of the account (including

whether the account is inactive or closed), the methods used to connect to the

account (such as logging into the account via the provider's website), and

other log files that reflect usage of the account. In addition, email providers

often have records of the Internet Protocol address ("IP address") used to

register the account and the IP addresses associated with particular logins to

the account. Because every device that connects to the Internet must use an

IP address, IP address information can help to identify which computers or

other devices were used to access the email account.

      76.   In my training and experience, in some cases, email account

users will communicate directly with an email service provider about issues

relating to the account, such as technical problems, billing inquiries, or

complaints from other users. Email providers typically retain records about

such communications, including records of contacts between the user and the

                                         44




      Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 45 of 54
provider's support services, as well as records of any actions taken by the

provider or user as a result of the communications. In my training and

experience, such information may constitute evidence of the crimes under

investigation because the information can be used to identify the account's

user or users.

      77.   As explained herein, information stored in connection with an

email account may provide crucial evidence of the "who, what, why, when,

where, and how" of the criminal conduct under investigation, thus enabling

the United States to establish and prove each element or alternatively, to

exclude the innocent from further suspicion. In my training and experience,

the information stored in connection with an email account can indicate who

has used or controlled the account. This "user attribution" evidence is

analogous to the search for "indicia of occupancy" while executing a search

warrant at a residence. For example, email communications, contacts lists,

and images sent (and the data associated with the foregoing, such as date

and time) may indicate who used or controlled the account at a relevant time.

Further, information maintained by the email provider can show how and

when the account was accessed or used. For example, as described below,

email providers typically log the Internet Protocol (IP) addresses from which

users access the email account, along with the time and date of that access.

                                       45




     Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 46 of 54
By determining the physical location associated with the logged IP addresses,

investigators can understand the chronological and geographic context of the

email account access and use relating to the crime under investigation. This

geographic and timeline information may tend to either inculpate or

exculpate the account owner. Additionally, information stored at the user's

account may further indicate the geographic location of the account user at a

particular time (e.g., location information integrated into an image or video

sent via email). Last, stored electronic data may provide relevant insight into

the email account owner's state of mind as it relates to the offense under

investigation. For example, information in the email account may indicate

the owner's motive and intent to commit a crime (e.g., communications

relating to the crime), or consciousness of guilt (e.g., deleting communications

in an effort to conceal them from law enforcement).


                               CONCLUSION


      78.   Based on my training and experience, and the facts as set forth in

this affidavit, there is probable cause to believe TREISMAN received and

transported firearms and ammunition in interstate commerce with the intent

to commit an offense, punishable by imprisonment for a term exceeding one

year, in violation of Title 18, United States Code, Section 924(b), knowingly

provided false information in connection with the acquisition of a firearm, in
                                      46




     Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 47 of 54
violation of Title 18, United States Code, Section 922(a)(6), and possessed

child pornography, in violation of 18 United States Code § 2252A(a)(5)(B).

Additionally, a wireless telephone and other electronic storage devices

belonging to TREISMAN were reviewed by the FBI pursuant to search

warrants and found to contain evidence of child pornography. Likewise, as

above set out, the email accounts above are linked to TREISMAN and/or his

devices and likely contain evidence of the aforementioned statutory

violations.

      79.     Based on my training and experience, and the facts as set forth in

this affidavit, there is probable cause to believe that the Account described in

Attachment A contain additional evidence, as detailed in Attachment B, of

the Target Offenses.

      80.     I submit that this affidavit supports probable cause for a search

warrant authorizing the examination of the Account described in Attachment

A to seek the items described in Attachment B.




                                          Respectfully submitted,


                                          /S/ Christopher McMaster
                                          Christopher McMaster
                                          Special Agent
                                          Federal Bureau of Investigation
                                        47




      Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 48 of 54
In accordance with Rule 4.1(b)(2)(A), the Affiant attested under oath to the
contents of this Affidavit, which was submitted to me by reliable electronic
means, on this 30th day of September, 2020, at 8:32a.m.




     JOE LWEBSTER
     UNITED STATES MAGISTRATE JUDGE
     MIDDLE DISTRICT OF NORTH CAROLINA




                                    48




     Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 49 of 54
                            ATTACHMENT A


This warrant applies to information associated with Google Drive and all

Google Account holdings associated with

ALEXTHEBODACIOUS@GMAIL.COM, ALEX.S.THEISS@GMAIL.COM,

GASMERTIME@GMAIL.COM, DOGEBORGER@GMAIL.COM,

MOPPYFLOPPER@GMAIL.COM,

ASDADSASDASDDASASDSDAA@GMAIL.COM, AND

GAMERCLUB9999@GMAIL.COM that are stored at premises owned,

maintained, controlled, or operated by Google LLC a company headquartered

in Mountain View, CA.




     Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 50 of 54
                                ATTACHMENT B




   I.        Information to be disclosed by Google LLC (the "Provider")


        To the extent that the information described in Attachment A is within

the possession, custody, or control of the Provider, regardless of whether such

information is located within or outside of the United States, and including

any emails, records, files, logs, notes, or information that has been deleted

but is still available to the Provider, for the period of time from 12/11/2017 to

5/28/2020 the Provider is required to disclose the following information to the

government for each account or identifier listed in Attachment A:


        a.     The contents of all electronic data and instant messages stored in

the accounts, including copies of electronic data and instant messages sent to

and from the account, draft e-mails and instant messages, the source and

destination addresses associated with each electronic data and/or instant

message, the date and time at which each electronic data/instant message

was sent, and the size and length of each electronic data/instant message;


        b.     Any deleted e-mails or instant messages, including any

information described in subparagraph "a," above;


                                         2




        Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 51 of 54
         c.     All records or other information regarding the identification of

the account, to include full name, physical address, telephone numbers and

other identifiers, records of session times and durations, the date on which

the account was created, the length of service, the IP address used to register

the account, log-in IP addresses associated with session times and dates,

account status, alternative email addresses provided during registration,

methods of connecting, log files, and means and source of payment (including

any credit or bank account number);


         d.     The types of service utilized;


         e.     All records or other information stored by an individual using the

account, including address books, contact and buddy lists, calendar data,

pictures, notes, and files; and


         f.     All records pertaining to communications between the Provider

and any person regarding the account, including contacts with support

services and records of actions taken.


   II.        Information to be seized by the government


         All information described above in Section I that constitutes fruits,

evidence and instrumentalities of violations of 18 U.S.C. §§ 924(b), 18 U.S.C.

§§ 922(a)(6), and 18 U.S.C. §§ 2423(b), including, for each account or
                                           3




         Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 52 of 54
identifier listed on Attachment A, information pertaining to the following

matters:


      a.     All images depicting children engaging in sexually explicit

conduct as defined in 18 U.S.C. § 2423(b)


      b.    All electronic communications regarding children engaging in

sexually explicit conduct;


      c.    All communications with potential minors involving sexual topics

or in an effort to seduce the minor.


      d.     Any evidence that would tend to identify the person using the

•account when any of the items listed in subparagraphs a-c were sent, read,

copied or downloaded.


      e.    Records relating to who created, used, or communicated with the

account or identifier, including records about their identities and

whereabouts.


      f.    Records related to firearm and ammunition purchases and sales.


      g.    Records related to the acquisition of any firearms, ammunition,

explosives, tactical gear, or any other weapon or equipment to conduct

assaults, mass shootings, murders, or terrorist attacks.

                                       4




      Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 53 of 54
      h.     Communications and any other records relating to assaults,

communicated threats, mass shootings, murders, and terrorist attacks, or the

planning thereof.


      i.    Records regarding any use of or obtaining fraudulent

identification.


            Records related to firearms- or tactical-training.


      k.    Records related to social media and gaming platform usage,

including user names and buddy lists.




                                        5




      Case 1:20-mj-00277-JLW Document 1 Filed 09/30/20 Page 54 of 54
